Citation Nr: 0329062	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  97-22 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an increased rating for residuals of a right 
knee shrapnel wound with menisectomy and patellectomy, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from August 1967 to 
February 1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana. 

The veteran's claim was previously remanded by the Board for 
further development in June 2003.


REMAND

A review of the record reveals that additional private 
medical evidence relating to the veteran's right knee was 
received by the RO in April 2003.  The word "Duplicate" is 
written on some of these documents.  However, these documents 
include an April 2003 private physician's statement, which 
references evaluation of the veteran's right knee, which is 
not duplicate of medical evidence previously of record.  The 
record does not reflect that this newly submitted pertinent 
medical evidence has been reviewed by the RO relative to the 
issue on appeal.  The RO must consider this evidence prior to 
review of the veteran's claim by the Board.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

In July 2003, the RO sent the veteran a letter informing him 
of the VA's duty to assist him in obtaining evidence 
necessary to substantiate his claim and notifying him as to 
the information and evidence necessary to substantiate his 
claim as required by the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)).  This letter informed 
the veteran that he had 30 days to respond.  In a decision 
promulgated on September 22, 2003, Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, No. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003), the United States 
Court of Appeals for the Federal Circuit invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The court found 
that the 30-day period provided in 38 C.F.R. § 3.159(b)(1) to 
respond to a VCCA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
Therefore, since this case is being remanded for additional 
development or to cure a procedural defect, the RO must take 
this opportunity to inform the appellant that notwithstanding 
the information previously provided, a full year is allowed 
to respond to a VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

2.  The RO must readjudicate the issue on 
appeal, including consideration as to 
whether the case should be forwarded to 
the Director of the Compensation and 
Pension Service for extra-schedular 
consideration.  The RO must consider all 
new evidence submitted since the 
September 2002 supplemental statement of 
the case, to include an April 2003 
private physician's statement.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, he and his 
representative should be furnished a 
supplemental statement of the case and be 
given an appropriate opportunity to 
respond thereto.  




The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




